Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 21 is the broadest independent claim. Claim 21 recites a system for pacing a heart that includes an electrostimulation circuit configured to generate His-bundle pacing pulses having a stimulation strength to stimulate a His bundle of the heart and a sensing circuit configured to sense a physiologic signal and to detect from the sensed physiologic signal a presence or absence of a local His-bundle activation separated from a pacing artifact of the delivered His-bundle pacing pulses by an isoelectric interval. Additionally, the system for pacing a heart further includes a control circuit configured to classify a capture status as being one of two or more different types of capture status based on the local His-bundle activation and the isoelectric interval that separates the local His-bundle activation and the pacing artifact.
Dong is the closest prior art of record. Dong discloses a system for pacing a heart which includes an electrostimulation circuit configured to generate His-bundle pacing pulses having a strength to stimulate a His bundle of the heart and a sensing circuit configured to sense a physiologic signal and to detect from the physiologic signal a presence or absence of a local His-bundle activation. Additionally, Dong discloses a control circuit configured to classify a capture status as being one of two or more different types of capture status based on the local His-bundle activation.
However Dong fails to disclose determining / using an isoelectric interval as recited in the sensing circuit and the control circuit. Therefore, Dong doesn’t disclose the sensing circuit as detecting the presence or absence of a local His-bundle activation separated from a pacing artifact of the delivered His-bundle pacing by an isoelectric interval; and, thus, Dong fails to additionally disclose the control circuit as classifying a capture status on both His-bundle activation and the isoelectric interval that separates the local His-bundle activation and the pacing artifact. Additionally, nothing in the prior art when viewed with Dong obviates these deficiencies. Therefore, the combination of claimed limitations is neither anticipated nor obviated in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305.  The examiner can normally be reached on Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792